



Exhibit 10.40
Execution Version










GROUND LEASE







--------------------------------------------------------------------------------






GROUND LEASE


This GROUND LEASE ("Lease"), is made and effective as of September 22, 2006 (the
"Commencement Date"), by and between NP LAND, LLC, a Nevada limited-liability
company ("Lessor"), and NEVADA PALACE, LLC, a Nevada limited­ liability company
("Lessee") (collectively, the "Parties," and each sometimes singularly, a
"Party"), with reference to the following facts:


RECITALS


A.Lessor owns certain land in fee located in the City of Las Vegas, County of
Clark, State of Nevada, commonly known as 5255 Boulder Highway and 5335 Boulder
Highway, Assessor's Parcel Nos. 161-21-204-002, 161-21-302-001 and 161-21-302-
002, as more particularly described in Exhibit A (the "Land"), and the
Improvements (as defined in Section 1.1) located thereon. The Land and the
Improvements are currently used for a hotel, casino and recreational vehicle
park and such other purposes as are normally and usually incident to such
business.


B.A certain portion of the Land (the "D.R. Horton Leasehold") was leased to D.R.
Horton, Inc., a Delaware corporation ("D.R. Horton"), under that certain lease
agreement (the "D.R. Horton Lease") made between D.R. Horton and Lessor's
predecessor-in-interest on April 30, 2005 (attached hereto as Exhibit B). The
term of the D.R. Horton Lease ends on October 29, 2006 with no provision for
extension.


C.Lessee desires to lease the Land (subject to the D.R. Horton Leasehold) and
Improvements from Lessor and to use them for the Permitted Uses (as defined in
Section 5.1) while constructing a new hotel and casino defined as the Project in
Section 6.2(A), and in conjunction with such Project, Lessee desires to demolish
and remove some or all of the Improvements located on the Land.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Lease, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, in accordance
with the terms and subject to the conditions set forth herein, agree as follows:


Agreement


ARTICLE 1. PREMISES AND TITLE


1.1    Lease of Premises. All improvements, structures, fixtures and
appurtenances presently located on the Land or which may be located on the Land
from time to time, including any and all new improvements that Lessee shall
construct or cause to have constructed (the "Improvements"), together with the
Land, shall constitute the "Premises," excepting that the D.R. Horton Leasehold
shall be excluded from the Premises until such time as the D.R. Horton Lease
expires or is terminated at which time the D. R. Horton Leasehold shall
automatically become part of the Premises, subject to the terms and provisions
of this Agreement, without any further action by the Parties. Lessor hereby
leases to Lessee, and Lessee hereby leases from Lessor, the Premises.


1.2    Title. Lessee acknowledges that Lessee has obtained a leasehold title
insurance policy insuring the Leasehold Estate.


1.3    No Modification, Amendment or Extension of the D.R. Horton Lease. Lessor
may not, modify, amend or extend the D.R. Horton Lease without Lessee's express
written consent (which it may





--------------------------------------------------------------------------------





withhold at its sole and absolute discretion).


ARTICLE 2. TERM


2.1    Term. The Premises are leased for the term of thirty-five (35) years (the
"Term"), commencing on the Commencement Date, and terminating at midnight on the
thirty-fifth (35th) Anniversary (as defined in Section 3.1 (A)) occurs (the
"Termination Date").


2.2    Holding Over. If Lessee holds over the Premises or any part thereof after
expiration of the Term of this Lease, such holding over, at Lessor's option,
shall constitute a month-to-month tenancy, at rent equal to two hundred percent
(200%) of the last applicable rent in effect immediately prior to such holding
over, which shall not be prorated for any partial month, and shall otherwise be
governed by all of the other terms and conditions of this Lease. Notwithstanding
any of the foregoing to the contrary, Lessee shall have no right to occupy the
Premises or any portion thereof after the expiration or termination of this
Lease or of Lessee's right to possession, without Lessor's prior written
consent, which consent may be withheld in Lessor's sole and absolute discretion.
Acceptance of any holdover rent shall not constitute a waiver by Lessor of any
re-entry or other rights of Lessor provided for under this Lease or by law nor
shall it be deemed an extension or renewal of the Term of this Lease without a
written election thereof by Lessor. If Lessee fails to surrender the Premises
upon expiration or earlier termination of this Lease, Lessee shall be liable for
and shall indemnify, defend and hold Lessor harmless from and against all claims
against, or damages suffered by, Lessor resulting from or arising out of
Lessee’s failure to surrender the Premises, including, but not limited to, any
amounts required to be paid to any lessee or prospective lessee who was to have
occupied the Premises after the expiration or earlier termination of this Lease
and any related attorneys’ fees and costs and brokerage commissions.


ARTICLE 3. RENT


3.1    Amount of Rent. Lessee agrees to pay Lessor rent for the use and
occupancy of the Premises, as follows:


A.From the Commencement Date until the first (1st) anniversary of the first day
of the first month following the Commencement Date ("Anniversary") the rent
shall be One Hundred Sixty-Three Thousand Six Hundred Dollars ($163,600),
payable monthly in advance on the first day of each month. If the Term commences
on a day other than the first day of a month or terminates on a day other than
the last day of a month, then the installments of rent for such month or months
shall be prorated, based on the number of days in such month.


B.Commencing on the first (1st) Anniversary and at every Anniversary thereafter
(excepting the tenth (10th) Anniversary, the twentieth (20th) Anniversary and
the thirtieth (30th) Anniversary) during the Term of this Lease (each, a "CPI
Rent Adjustment Date"), the monthly rent shall be adjusted pursuant to a cost of
living factor, calculated as follows: the cost of living factor shall be a
fraction whose numerator is the index figure stated in the Consumer Price Index
for All Consumers (1982-1984=100) specified for All Items relating to the West
Region published by the Bureau of Statistics of the United States Department of
Labor in effect on such date, and whose denominator is the index figure for such
Consumer Price Index in effect on the Commencement Date of this Lease; provided,
however, that the cost of living factor shall never be less than one (1). If
such Consumer Price Index is discontinued, the cost of living factor shall be
based on comparable statistics on changes in the purchasing power of the
consumer dollar for the applicable periods, as published by a responsible
financial periodical report of a recognized governmental or private authority.
The rent so calculated shall be the monthly rent for each month during the one
(1) year





--------------------------------------------------------------------------------





period from each CPI Rent Adjustment Date until the next CPI Rent Adjustment
Date, FRV Rent Adjustment Date (as defined in Section 3.1(C)) or Termination
Date, payable monthly in advance, beginning on the first day of each and every
month during each such one (1) year period.


C.On the tenth (10th) Anniversary, the twentieth (20th) Anniversary and the
thirtieth (30th) Anniversary (each, a "FRV Rent Adjustment Date"), the monthly
rent shall be adjusted to the "Fair Rental Value" for the Premises, calculated
pursuant to Paragraph 3.2 hereof. The Fair Rental Value so calculated shall be
the monthly rent for each month during the one (1) year period after each FRV
Rent Adjustment Date until the next CPI Rent Adjustment Date or Termination
Date, payable monthly in advance, beginning on the first day of each and every
month during each such one (1) year period.


3.2    Determination of Fair Rental Value.


A.The term "Fair Rental Value" shall mean an amount equal to the product of: (i)
the then prevailing rate of return being realized by landowners for comparable
property located in Clark County, Nevada; provided, however, that in no event
shall such rate of return be less than eight percent (8%) per year; times (ii)
the market value of the Land. Notwithstanding the foregoing, in no event shall
the rent for any rental period be less than the rent in effect immediately
preceding the commencement of such rental period. The market value for the Land
shall be based upon the assumption that the Land is free and clear of this Lease
and any Improvements, but is subject to similar restrictions on use, as herein
set forth, and giving due consideration to amenities furnished, and any other
factors which would ordinarily be considered in establishing the prevailing
market value, all as applicable to the use permitted in this Lease in other
comparable commercial developments and resort casino ground leases in Clark
County, Nevada.


B.Not later than one hundred eighty (180) days prior to each FRV Rent Adjustment
Date, Lessor and Lessee shall meet in an effort to negotiate, in good faith, the
Fair Rental Value of the Premises as of the FRV Rent Adjustment Date. If Lessor
and Lessee have not agreed upon the Fair Rental Value of the Premises at least
ninety (90) days prior to the applicable FRV Rent Adjustment Date, the Fair
Rental Value shall be determined by appraisal, by one or more appraisers (herein
called "Appraiser(s)"), as provided below in this Paragraph 3.2. Such
Appraiser(s) shall have at least fifteen (15) years' experience in the appraisal
of commercial real property in Clark County, Nevada, and shall be members of
professional organizations such as MAI or the equivalent.


C.If Lessor and Lessee are not able to agree upon the Fair Rental Value of the
Premises within the prescribed time period, then Lessor and Lessee shall attempt
to agree in good faith upon a single Appraiser not later than seventy-five (75)
days prior to the applicable FRV Rent Adjustment Date. If Lessor and Lessee are
unable to agree upon a single Appraiser within such time period, then Lessor and
Lessee shall each appoint one Appraiser not later than sixty-five (65) days
prior to the applicable FRV Rent Adjustment Date. Within ten (10) days
thereafter, the two (2) appointed Appraisers shall appoint a third Appraiser. If
either Lessor or Lessee fails to appoint its Appraiser within the prescribed
time period, the single Appraiser appointed shall determine the Fair Rental
Value of the Premises as of the applicable FRV Rent Adjustment Date. Each Party
shall bear the cost of its own Appraiser and the Parties shall share equally the
cost of the single or third Appraiser, if applicable.


D.If a single Appraiser is chosen, then such Appraiser shall determine the Fair
Rental Value of the Premises. Otherwise, the Fair Rental Value of the Premises
shall be the arithmetic average of the two (2) of the three (3) appraisals which
are closest in amount, and the third appraisal shall be disregarded; provided,
however, if the highest appraisal exceeds the middle appraisal by the same
amount that the middle appraisal exceeds the lowest appraisal, then the middle
appraisal shall be the Fair Rental





--------------------------------------------------------------------------------





Value of the Premises. Lessor and Lessee shall instruct the Appraiser(s) to
complete the determination of the Fair Rental Value not later than thirty (30)
days prior to the applicable FRV Rent Adjustment Date.


E.If the determination of adjusted rent is made after the applicable FRV Rent
Adjustment Date, Lessee shall continue to pay rent at the rate applicable to the
preceding period until the adjusted rate is determined. Promptly after the
determination, Lessee shall pay any difference for the period affected by the
adjustment, with interest which has accrued from the applicable FRV Rent
Adjustment Date at the rate of ten percent (10%) per year.


3.3    Net Lease. Notwithstanding any other provision in this Lease to the
contrary, this Lease is what is commonly known as a "net lease," it being
understood that Lessor shall receive the rent set forth in this Lease free and
clear of any and all taxes, liens, charges, expenses, offsets, defenses,
reductions, deductions, claims, counterclaims, or adjustments of any nature
whatsoever in connection with the ownership and operation of the Premises. It is
the intention of the Parties that this Lease shall not be terminable for any
reason by the Lessee and that the Lessee shall in no event be entitled to any
abatement of, or reduction in, Rent payable hereunder, except as herein
expressly provided. To the extent (a) any present or future law (whether common
law or statutory) may be contrary to this Section 3.3 and (b) may be waived by
the agreement of the Parties, the Parties agree to waive the portion of such law
to the extent that it would modify the terms of this Section 3.3.


3.4    Past Due Rents. If Lessee shall fail to pay any rents or other charges
characterized herein as additional rent, such unpaid amounts shall bear interest
from the due date thereof to the date of payment at the Default Rate, as
hereinafter defined, and such interest shall be collectible as additional rent.


A.As used in this Lease, the term, "Default Rate," shall mean an annual rate of
interest equal to the lesser of: (i) two percent (2%) above the reference
interest rate then in effect, and as adjusted from time to time, at Bank of
America, NA; or (ii) the highest rate allowable by law.


B.Any payment by Lessee or acceptance by Lessor of a lesser amount than shall be
due from Lessee to Lessor shall be treated as a payment on account. The
acceptance by Lessor from Lessee of payment for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such a check,
that such lesser amount is payment "in full," or language to like effect, shall
not constitute an accord and satisfaction, shall be given no effect, and Lessor
may accept such check without prejudice to any other rights or remedies which
Lessor may have against Lessee.


3.5    Other Financial Obligations of Lessee. In addition to the rent set forth
herein, Lessee shall pay to the persons or entities respectively entitled
thereto all impositions, insurance premiums, operating charges, maintenance
charges, construction costs, claims, taxes, liens and any other charges, costs
and expenses which arise or may be contemplated under any provisions of this
Lease (including compliance with the Applicable Requirements as defined in
Section 6.4(A)). All of such charges, costs and expenses shall constitute
additional rent, and upon the failure of Lessee to pay any such additional rent,
Lessor shall have the same rights and remedies as otherwise provided in this
Lease for the failure of Lessee to pay rent.


ARTICLE 4. TAXES


4.1    Lessee to Pay Taxes. In addition to the payment of rent, Lessee shall pay
through the Term of this Lease, beginning as of the Commencement Date, directly
to the appropriate taxing or other applicable authority at least ten (10) days
before the same become delinquent, all real property taxes and assessments of
every kind attributable to the Premises or any part thereof or Improvement
thereon, or for





--------------------------------------------------------------------------------





which Lessor or Lessee in respect thereof, are now or may during the Term be
assessed or become liable, whether assessed to or payable by Lessor or Lessee.
Lessee shall furnish to Lessor, within thirty (30) days after the date of
payment satisfactory evidence that the tax has been paid.


4.2    Installment Payment. If, by any law, any such tax is payable or may at
the option of the taxpayer be paid in installments, Lessee may pay the tax,
together with any accrued interest on the unpaid balance of the tax, in
installments as they become due.


4.3    Proration for Time. All such taxes and assessments for the first and, if
the Lessee is not in default under this Lease, the last year of this Lease,
shall be prorated between the Lessor and Lessee on the basis of the applicable
tax fiscal year.


4.4    Contest-Surety Bond. Lessee shall have the right to contest the amount or
validity of any such imposition by appropriate legal proceedings, but this right
shall not be deemed or construed in any way as relieving or modifying or
extending Lessee's covenant to pay any such imposition at the time and in the
manner as in this Section provided. Lessor shall, upon request, join in any such
proceedings if Lessee determines that it shall be necessary or convenient for
Lessor to do so in order for Lessee to prosecute properly such proceedings, but
Lessor shall not be subject to any costs or expenses in connection with any such
proceeding brought by Lessee. Lessee hereby covenants to indemnify and save
Lessor harmless from any such costs and expenses, including reasonable
attorneys' fees and costs. Lessee, upon commencing such contest, shall deliver
to Lessor a good and sufficient surety bond guaranteeing payment of any taxes,
penalties, interest and other costs thereof, found due as a result of such
contest.


4.5    Separate Assessment of Lessee's Personal Property. During the Term of
this Lease, Lessee shall attempt to cause all taxes, assessments, and other
charges levied upon or imposed upon any personal property situated in, on or
about the Premises to be levied or assessed separately from the Premises and not
as a lien thereon.


4.6    Indemnification of Lessor. Lessee shall protect and hold harmless Lessor
and the Premises and all Improvements in, on or about the same from all
liability for any and all such taxes, assessments and charges, together with any
interest, penalties or other sums thereby imposed, and from any sale or other
proceeding to enforce payment thereof.


ARTICLE 5. USE


5.1    Permitted Uses. During the Term, Lessee shall have the right to use and
occupy the Premises, for all lawful purposes, except as may be otherwise
provided in this Lease (the "Permitted Uses"). Lessor shall obtain and maintain,
at Lessor's sole cost, all licenses, approvals, and permits required for
operation of the Premises, including without limitation any licenses, permits or
approvals of any Gaming Authorities (as defined in Section 18.1).


5.2    Limits on Use;·Licenses. During the Term of the Lease, the Premises and
all Improvements constructed and maintained thereon shall be used by Lessee for
the Permitted Use and for no other use or purpose.


5.3    Indemnity for Violation of Law. Lessee covenants and agrees to indemnify
and save Lessor harmless from any penalties, damages or charges imposed for any
violation of any and all Laws (as defined in Section 5.3(A)) including
Environmental Laws (as defined Section 5.3(B)), whether occasioned by neglect,
omission or intentional act of Lessee or any person upon the Premises by license
or invitation of





--------------------------------------------------------------------------------





Lessee or holding or occupying the same or any part thereof under or by right of
Lessee; provided, however, this indemnity contained in this Section 5.3 shall
not apply if such penalties, damages or charges are imposed for any violation of
any Law including an Environmental Law, occasioned by the gross negligence or
intentional misconduct of Lessor, its officers, members, agents,
representatives, contractors, or employees.


A.For purposes of this Lease, "Laws" shall mean all laws, statutes, rules,
regulations, ordinances, judgments, and other pronouncements, including
Environmental Laws (as defined below), whether statutory or common law, having
the effect of law of the United States or any state, county, city or other
political subdivision or of any governmental authority asserting jurisdiction
over the Land, Improvements or either Party.


B.For purposes of this Lease, "Environmental Laws" shall mean any present or
future Law relating to the regulation or protection of human health, safety or
the environment or to emissions, discharges, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or Hazardous Substances
(as defined in Section 15.7) or wastes into the environment (including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or Hazardous
Substances.


5.4    Contest of Validity of Law; Surety-Bond. Lessee shall have the right to
contest by appropriate legal proceedings, without cost or expense to Lessor, the
validity of any Law, if the terms of such Law may be legally held in abeyance
without subjecting Lessor to any liability whatsoever because of Lessee's
failure to comply immediately therewith, in which event, such compliance may be
postponed until the final determination of any such proceeding. Lessee hereby
covenants to indemnify and save Lessor harmless from any costs and expenses,
including reasonable attorneys' fees and costs arising from Lessee's
contestation of such Law, and upon commencing such contest, Lessee shall deliver
to Lessor a good and sufficient surety bond guaranteeing payment of any fines,
penalties, interest, costs and expenses including reasonable attorneys' fees
which may be reasonably expected to become a liability, either directly or
indirectly for Lessor as a result of such contest.


ARTICLE 6. CONSTRUCTION BY LESSEE


6.1    Demolition of Improvements. Lessee may, at its sole cost and expense,
demolish any Improvements (including those Improvements which are located upon
the Land as of the Commencement Date) upon receipt of all required permits and
approvals for such demolition. Lessee shall hold Lessor harmless for any and all
liabilities, claims or actions that result from the demolition of any
Improvements (including those which arise from the requirements of any Laws as
they relate to any remediation, abatement, transportation, or off-site storage
of any Hazardous Substance (as defined in Section 15.7) located in, on or about
the Land or Improvements, even if such Hazardous Substances are discovered after
the Commencement Date and are determined to have been present on the Premises
prior to the Commencement Date). All demolition shall be made in accordance with
all Laws.


6.2    Construction of Project.


A.Project to Be Constructed by Lessee. Lessee may design, develop and build the
currently contemplated hotel and casino construction project (the "Project'), in
accordance with the terms of this Article 6. All construction shall be at
Lessee's sole cost and expense and in accordance with all Laws including all
applicable zoning and building code requirements. No construction of the Project
may be commenced by Lessee until Lessor has approved Lessee's plans and
specifications, the contractor (who will





--------------------------------------------------------------------------------





have the requisite construction experience) and the construction contract. If,
in addition to the Project, Lessee desires to construct a Major Work of
Construction, then no construction may be commenced by Lessee on such Major Work
of Construction until Lessor has approved Lessee's plans and specifications, the
contractor (who will have the requisite construction experience) and the
construction contract. Lessor's approval rights under this Section 6.1(A) shall
not be unreasonably, withheld, conditioned or delayed.


B.Lessee to Install and Pay for Utilities. Lessee shall determine the
availability of and shall, at its sole cost and expense, cause to be installed
in, on or about the Premises, all facilities necessary to supply all water,
sewage, gas, electricity, telephone, communications cable and other like
services (collectively, "Utilities") required in Lessee's operations or
otherwise desired by Lessee. During the Term of this Lease, Lessee agrees to
pay, without abatement, deduction or offset all charges and expenses in
connection with such Utility installation and service and to indemnify and hold
harmless Lessor from any and all such charges and expenses.


C.Lessee's Payments for Off-Site Utilities. In the event that any off- site
improvements, capacity expansions or upgrades are required to any Utility, as a
condition of Lessee constructing the Project or otherwise, all such off-site
Utility improvements, capacity expansions or upgrades shall be at Lessee's sole
cost and expense and Lessee shall indemnify and hold harmless Lessor for any and
all such costs or expenses.


D.Lessee's Payments for All Off-Site Mitigations. In the event that Lessee
agrees to construct, constructs or causes to be constructed any off-site
mitigations as a condition of receiving desired permits, entitlements,
permissions, or any other rights to construct or operate the Project or other
Improvements, such off-site mitigations shall be at the sole cost and expense of
Lessee, Lessor shall have no responsibility therefor and Lessee shall indemnify
and hold Lessor harmless for any charges, fines, costs, liabilities, or expenses
arising from Lessee's off-site mitigation or its failure to complete and/or
maintain such off-site mitigations.


E.Lessee's Indemnities. Lessee's indemnities contained in this Section 6.2 shall
survive the expiration or termination of this Lease.


6.3    Notice of Commencement of a Major Work of Construction. Before the
commencement (including the receipt of materials) of any work of construction or
of any substantial repairs, alterations, additions, replacements or restoration
in and about the Premises, which are reasonably expected by Lessee to cost more
than Two Hundred Fifty Thousand Dollars ($250,000) (a "Major Work of
Construction"), Lessee shall give to Lessor written notice thereof specifying
the nature and location of the intended work and the expected date of
commencement thereof.


6.4    Conditions of a Major Work of Construction. Before any Major Work of
Construction is commenced on the Premises, Lessee shall comply with all of the
following conditions or procure Lessor's written waiver of the condition or
conditions specified in the waiver (which waiver may be given or denied in
Lessor's sole and absolute discretion).


A.Required Governmental Approvals and Permits. Comply with all then applicable
Laws including codes, ordinances, regulations and requests for permits and
approvals, including, but not restricted to, a grading permit, building permits,
zoning and planning requests and approvals from various governmental or
quasi-governmental agencies, entities and bodies having jurisdiction, over the
Land, Improvements, the Project, the planned Major Work of Construction or the
Lessee ("Applicable Requirements").





--------------------------------------------------------------------------------







B.Builder's Risk and Other Insurance. Deliver to Lessor: (i) certificates of
insurance evidencing coverage for "builder's risk"; (ii) evidence of workmen's
compensation insurance covering all persons employed in connection with the work
and with respect to whom death or bodily injury claims could be asserted against
Lessor or the Premises; (iii) and such other insurance as Lessor may reasonably
request, in each case as required by the Lender holding the Leasehold
Encumbrance. Lessee shall maintain, keep in force and pay all premiums required
to maintain and keep in force all insurance listed above at all times during
which such work is in progress.


6.5    Completion of Construction. Once the work has begun, Lessee shall, with
reasonable diligence, prosecute to completion all Major Works of Construction.
All work shall be performed in a first-class manner, and shall comply with all
applicable governmental permits and Laws.


6.6    Ownership of Improvements. Until the expiration or earlier termination of
this Lease, title to any Improvement constructed by Lessee, including the
Project and other items installed thereon, and any alterations, changes or
additions thereto, shall remain solely in Lessee; and Lessee alone shall be
entitled to deduct all depreciation on Lessee's income tax return for such
Improvements and any such building or building equipment and/or other items,
Improvements, additions, changes or alterations.


6.7    Notice of Completion. Within ten (10) days after completion of any Major
Work of Construction, Lessee shall file or cause to be filed a notice of
completion. Lessee hereby appoints Lessor as Lessee's attorney-in-fact to file
such notice of completion if Lessee fails to comply with the provisions of the
preceding sentence. Upon completion of the Project, Lessee shall deliver to
Lessor a complete set of the plans and specifications, certificates of occupancy
and other governmental approvals obtained by Lessee in connection with the
construction and occupancy of the Project.


6.8    Lessor's Assistance in Obtaining Governmental Approvals, Permits and
Entitlements. Lessor agrees to join with Lessee in obtaining any necessary
permits or rezoning needed or required by Lessee in the construction of
Improvements on the Land, but Lessor shall be without cost, expense or liability
therefor. Lessor shall reasonably cooperate with Lessee in connection with
obtaining such approvals, permits and entitlements and Lessor agrees to (a)
execute all applications or other documents relating to such governmental
approvals, permits or entitlements as are reasonably required to construct and
develop Improvements desired by Lessee; (b) at Lessee's request attend any
public hearing and testify in support of those approvals, permits or
entitlements as are reasonably required to construct and develop Lessee's
desired Improvements; and (c) convey, dedicate and/or grant easements over such
portion of the Land as an applicable public entity may require to be conveyed,
dedicated and/or an easement to be granted over, as a condition of Lessee
obtaining an approval, permit or entitlement reasonably required for Lessee to
construct or develop its desired Improvement; provided that in each case such
actions do not (i) impose any monetary obligations upon Lessor that Lessee does
not agree in writing to pay or perform, (ii) impose any material non-monetary
obligations upon Lessor, or (iii) materially affect the future use, or the value
or marketability for sale or lease, of the Land.


ARTICLE 7. ENCUMBRANCE OF LEASEHOLD ESTATE


7.1    Conditions for Encumbrance.


A.Lessee's Right to Encumber. Lessee, at any time and from time to time, may
encumber its rights under this Lease and any ownership interest it may have in
any Improvements or personal property located on the Land (collectively, the
"Leasehold Estate") by deed of trust, mortgage or other security





--------------------------------------------------------------------------------





instrument (each a "Leasehold Encumbrance"); provided, however, no Leasehold
Encumbrance may constitute a lien on the fee title of Lessor, and provided,
further that Lessee obtains the prior written consent of Lessor, which consent
shall not be unreasonably withheld, conditioned or delayed. Lessor approves and
consents to construction finance to be provided Lessee under the Credit
Agreement among CANNERY CASINO RESORTS, LLC, a Nevada limited liability company
("CCR"), THE CANNERY HOTEL AND CASINO, LLC, a Nevada limited liability
company("CHC"), NEVADA PALACE, LLC, a Nevada limited liability company ("Nevada
Palace, LLC") and RAMPART RESORT MANAGEMENT, LLC, a Nevada limited liability
company ("Rampart'); Rampart, Nevada Palace, LLC, CHC, CCR, and any other entity
that may from time to time be joined as a borrower thereunder are individually a
"Borrower" and collectively, the "Borrowers," each lender from time to time
party thereto (collectively, the "Lenders" and individually, a "Lender"), CIT
LENDING SERVICES CORPORATION., as Syndication Agent, GENERAL ELECTRIC CAPITAL
CORPORATION, as Documentation Agent, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


B.Lessor's Consent and Execution of Documents. Within ten (10) days of receipt
of Lessee's written request, if Lessor and a Feehold Lender (as defined in
Section 17.14(A)) shall have given its consent to such Leasehold Encumbrance,
Lessor shall execute a written consent to an assignment of Lessee's interest in
this Lease to a trustee under a deed of trust ("Leasehold Deed of Trust”) for
the benefit of a holder of a Leasehold Encumbrance ("Lender"), and shall sign
all necessary documents that Lender reasonably requires Lessor to sign in order
for Lender to make a Leasehold Encumbrance and for Lessee to encumber its
Leasehold Estate; provided, however, that no such Leasehold Encumbrance nor the
lien of any Leasehold Deed of Trust shall encumber the fee title of Lessor, and
such documentation shall be satisfactory to Lessor the Feehold Lender.


C.Leasehold Encumbrance, Deed of Trust Subject to Lease. Any Leasehold
Encumbrance, Leasehold Deed of Trust and all rights acquired thereunder shall be
subject to each and all of the covenants, conditions and restrictions set forth
in this Lease and to all rights and interests of Lessor, except as otherwise
provided in this Lease.


D.Loan Documents Furnished to Lessor. Within ten (10) days after the recordation
of a Leasehold Deed of Trust, Lessee shall furnish to Lessor (i) a complete copy
of such recorded Leasehold Deed of Trust, certified by the county recorder, (ii)
the note secured thereby, (iii) all other documents related to such Leasehold
Encumbrance, and (iv) the name and address of the Lender.


E.Recording of Request for Notice of Default. Concomitant with the recordation
of the Leasehold Deed of Trust, Lessee, at Lessee's expense, shall cause to be
recorded in the Official Records of the County Recorder of Clark County, Nevada,
a written request executed and acknowledged by Lessor for a copy of any notice
of default and of any notice of sale under the Leasehold Deed of Trust as
provided by the laws of the State of Nevada.


7.2    Lessor's Right to Cure Default. Lessee shall be deemed to be in material
default under this Lease if there is a default under any Leasehold Encumbrance
and Lessee shall fail to cure such default within the period provided under the
instruments evidencing the Leasehold Encumbrance. In the event of such default,
including the non­payment of money under any Leasehold Encumbrance, Lessor shall
have the right to cure the same during the period provided under any such
Leasehold Encumbrance, or by Law, and if not reimbursed by Lessee for all
advances, costs and expenses of Lessor in connection with the curing of such
default within such period, Lessor shall further have the right to continue to
keep and maintain any such Leasehold Encumbrance in good standing, and, in which
event, Lessor may, at its option, upon the expiration of the original period
within which said non-payment default is to be cured, declare Lessee to be in
default





--------------------------------------------------------------------------------





under this Lease. Lessor shall be subrogated to Lessee's position and Lessor
shall be entitled to exercise the remedies provided in Article 13 for any
default described in this Section 7.2.


7.3    Transfer of Lessee's Interest on Foreclosure under Leasehold Deed of
Trust.


A.Lessor's Consent Not Required for Transfer of Lessee's Interest on
Foreclosure. The consent of Lessor shall not be required for a transfer of
Lessee's Leasehold Estate (and assignment of this Lease) at foreclosure sale,
judicial foreclosure or an assignment in lieu of foreclosure on the lien of the
Leasehold Deed of Trust.


B.Subsequent Transfer. The consent of Lessor shall not be required for the
subsequent transfer of the Leasehold Estate and assignment of this Lease, if
such subsequent transfer of the Leasehold Estate and assignment of this Lease is
made by a Lender which (i) is a bank, investment bank, savings and loan
association or insurance company (or a subsidiary of any one of the preceding
types of entities) and (ii) was the purchaser of the Leasehold Estate at a
foreclosure sale held by the trustee under the Leasehold Deed of Trust; provided
that, in either such event, Lender promptly gives notice to Lessor in writing of
any such transfer, setting forth the name and address of the transferee, the
effective date of such transfer and the express agreement of the transferee
assuming and agreeing to perform all of Lessee's obligations under this Lease,
together with a copy of the document by which such transfer was made.


C.Liability of Transferee. Any transferee or subsequent transferee under Section
7.3 shall be liable to perform the obligations of Lessee under this Lease only
for so long as such transferee holds title to the Leasehold Estate.


7.4    Lender's Rights on Termination of Lease - Cure Default or Exercise Power
of Sale.


A.    Each Lender under a Leasehold Encumbrance or Leasehold Deed of Trust, in
addition to the rights described in Sections 7.4(B) and 7.4(C), shall have the
right to perform any term, covenant, condition or agreement and to remedy, in
accordance with the terms of this Lease, any default by Lessee under this Lease,
and Lessor shall accept such performance by any such Lender with the same force
and effect as if furnished by Lessee. Lessor hereby consents to all acts of such
Lender in connection with any such performance, including, without limitation,
entry upon the Premises and commencement and prosecution of foreclosure or other
proceedings in order to obtain possession of the Premises from Lessee.


B.Lessee may delegate irrevocably to the Lender under any Leasehold Deed of
Trust the authority to exercise any or all of Lessee's rights hereunder, but no
such delegation shall be binding upon Lessor unless and until either Lessee or
the Lender shall give to Lessor a true and correct copy of a written instrument
effecting such delegation. Such delegation of authority may be effected by the
terms of the Leasehold Deed of Trust itself, in which case the delivery to
Lessor of a true and correct copy of the Leasehold Deed of Trust, together with
a written notice specifying the provisions therein which delegate such authority
to such Lender, shall be sufficient to give Lessor notice of such delegation.


C.In case of a default by Lessee in the performance or observance of any term,
covenant, condition or agreement on Lessee's part to be performed under this
Lease: (i) each Lender under a Leasehold Deed of Trust shall have an additional
twenty (20) business days beyond the applicable cure period set forth in Section
13.1 hereof, within which to cure or to commence the curing of such defaults, as
therein provided, during which additional period this Lease shall remain in full
force and effect; and (ii) if such default is: (1) other than under a term,
covenant, condition or agreement the breach of which can be cured solely by the
payment of rent or other sum of money; (2) of such a nature that the same cannot
practicably





--------------------------------------------------------------------------------





be cured by the Lender without taking possession of the Premises from Lessee or
(3) of such a nature that the same is not susceptible of being cured by the
Lender, then Lessor shall not terminate this Lease pursuant to Section 13.1
hereof, or otherwise by reason of such default, if and so long as:


(i)In the case of a default which cannot practicably be cured by the Lender
without taking possession of the Premises from Lessee: (1) the Lender shall
deliver to Lessor within fifteen (15) days of the date on which it received
written notice of Lessee's default from Lessor, a written notice wherein the
Lender unconditionally guarantees to Lessor that it will proceed diligently to
attempt to cure such default and that, if this Lease thereafter is terminated
prior to the curing of such default because the Lender ceases its diligent
efforts to cure the same, the Lender shall pay to Lessor the cost of curing such
default and (2) the Lender shall proceed diligently to obtain possession of the
Premises from Lessee (including possession by a receiver), and, upon obtaining
such possession, shall proceed diligently to cure such default; and


(ii)In the case of a default which is not susceptible of being cured by the
Lender, the Lender shall institute foreclosure proceedings and diligently
prosecute the same to completion (unless in the meantime the Lender shall
acquire the Leasehold Estate, either in its own name or through a nominee, by
assignment in lieu of foreclosure or otherwise).


D.No Lender under a Leasehold Deed of Trust shall be required, pursuant to
Section 7.4(C), to continue to proceed to obtain possession of the Premises from
Lessee, to continue in possession of the Premises as mortgagee or to continue to
prosecute foreclosure proceedings following the cure of such default. Nothing
herein shall preclude Lessor from exercising any of its rights or remedies with
respect to any other default by Lessee during the period of Lessor's forbearance
under this Article 7, but in such event the Lender shall have all of the rights
and protections provided in this Article 7 with respect to such other default.
If the Lender, or its nominee, or a purchaser at a foreclosure sale, shall cure
all continuing defaults of Lessee hereunder and non-continuing defaults
susceptible of being cured, then the defaults of any prior holder of the
Leasehold Estate which are not continuing and are not susceptible of being cured
by such Lender or by said purchaser shall no longer be deemed to be defaults
hereunder.


E.Except as provided in Section 7.4(C)(i), no Lender under a Leasehold Deed of
Trust shall be personally liable or obligated to perform the obligations of
Lessee under the Lease unless and until such Lender becomes the owner of the
Leasehold Estate by foreclosure, assignment or transfer in lieu of foreclosure
or otherwise. Thereafter, such Lender and its successors and assigns shall each
remain personally liable for the obligations of Lessee only so long as they are
the owner of the Leasehold Estate. Any such Lender which becomes the owner of
the Leasehold Estate shall be entitled to all of the rights and privileges of
Lessee under this Lease, and shall have the right to assign or sublet in the
same manner as Lessee as well as those rights granted a Lender pursuant to
Section 7.3.


7.5    New Lease. Upon written notice from any Lender or any successor or assign
of a Lender following the termination of this Lease as a result of Lessee's
default, Lessor shall enter into a new lease with such Lender or successor or
assign of a Lender covering the Premises for the remainder of the Term of this
Lease, at the same rent and subject to the same covenants, agreements,
conditions, provisions, restrictions and limitations contained in this Lease;
provided that such Lender, or successor or assign of a Lender: (a) shall give
written notice of its intent to enter into such a new lease within sixty (60)
days after it has become the owner of the Leasehold Estate, whether by
foreclosure, transfer in lieu of foreclosure or otherwise and (b) cures all then
existing uncured defaults of Lessee under this Lease which can practicably be
cured by such Lender, or successor or assign of a Lender. Such new lease, and
this covenant, shall have the same priority with respect to any rights, liens
and interests intervening between the date of this Lease





--------------------------------------------------------------------------------





and the effective date of such new lease as this Lease. Each sublessee of the
Premises whose sublease was in force and effect immediately prior to the
termination of this Lease and did not by its own terms expire prior to the
effective date of the new lease, shall attorn to the Lessee under the new lease.
Each sublessee who hereafter enters into a sublease of all or any portion of the
Premises shall be deemed to have agreed to the provisions of this Section 7.5.
In the event that more than one Lender holding a Leasehold Deed of Trust on the
same portion of the Premises attempts to exercise the right to obtain a new
lease pursuant to this Section 7.5 for such portion of the Premises, then
priority for determination of which Lender is entitled to enter into a new
lease, free and clear of the rights of all other mortgages, shall be given to
the Lender holding the Leasehold Deed of Trust with the highest priority lien
upon such portion of the Premises. Lessee shall not be relieved of any liability
to Lessor under this Lease by reason of Lessor's entering into a new lease
pursuant to this Article 7.


7.6    Protection of Lender.


A.Except in the exercise of any of Lender's remedies under this Article 7, this
Lease shall not be cancelled, surrendered, modified or amended without the
written consent of a Lender, which consent shall not be unreasonably withheld.


B.If Lessor shall give any notice, demand, election or other communication to
Lessee, Lessor shall at the same time give a copy of each such notice to each
Lender at the address previously designated by such Lender by written notice to
Lessor. Such copies of notices shall be sent by certified mail, return receipt
requested, or by Federal Express or similar overnight delivery service, and
shall be deemed given in the same manner as notices to Lessor and Lessee
pursuant to Section 17.12. No notice given by Lessor to Lessee shall be binding
upon or affect Lessee or any such Lender unless a copy of such notice shall be
given to such Lender pursuant to this Section 7.6(B). In the case of an
assignment of a Leasehold Deed of Trust or a change in the address of the Lender
thereunder, the Lender or its assignee, by written notice to Lessor, may change
the address to which copies of notices are to be sent. Lessor shall not be bound
to recognize any assignment of a Leasehold Deed of Trust unless and until Lessor
shall receive a copy of the recorded assignment and the name and address of the
assignee. After Lessor has been given such notice, such assignee shall be deemed
to be the Lender for all purposes under this Article 7.


C.Lessor hereby agrees to execute such modifications and amendments to this
Lease as may be reasonably required by any Lender or prospective Lender under a
Leasehold Deed of Trust and/or Leasehold Encumbrance, provided that such
modifications or amendments do not materially diminish the rights of Lessor.


7.7    Asset Based Lending. Lessee shall have the right at any time to encumber
all or any part of its interest in its inventory or trade fixtures in any
Improvement placed on the Land with a lien to secure financing, and Lessor
agrees to execute a waiver and such other agreements as such asset-based lender
may reasonably request in connection with such financing. Lessee agrees that any
such waiver by Lessor shall include a provision reasonably acceptable to Lessor
to the effect that: (a) such lender shall have the right to remove such financed
items only during the Term of the Lease and for a period of sixty (60) days
after Lessor has given written notice to such lender that the Lease has
terminated, for any reason; (b) if such lender undertakes such removal, such
lender shall be obligated to repair, at such lender's expense, any damage to the
Improvements caused by the removal of any of such financed items; and (c) if
such lender fails to remove such financed items during the Term of this Lease or
within sixty (60) days after receiving written notice from Lessor of the
termination of this Lease, such financed items shall be deemed to have been
abandoned by such lender to Lessor.







--------------------------------------------------------------------------------





7.8    Assumability of any Leasehold Encumbrance. Any Leasehold Encumbrance
shall provide the Lessor with the right (but not the obligation) by payment of
any assumption fee and compliance with such Lender's applicable underwriting
criteria, to assume any Leasehold Encumbrance in the event of any default by
Lessee which results in the termination of this Lease. Lessee shall cause a
Lender to execute all documentation to facilitate this right. Lessor's exercise
of this right shall not constitute a waiver of any other right Lessor may have
against Lessee, any surety or guarantor or anyone else.


7.9    Event of Conflict. In the event a court, arbitrator or other arbitral
body asserting jurisdiction over this Lease determines that a conflict exists
between any term of this Article 7 and any term of Article 13, the term
contained in this Article 7 shall be controlling.


ARTICLE 8. REPAIRS AND RESTORATION


8.1    Duty to Maintain and Repair Premises.


A.No Responsibility of Lessor. Lessor shall not be required or obligated to make
any changes, alterations, additions, improvements or repairs in, on or about the
Premises, or any part thereof, during the Term of this Lease.


B.Lessee's Duty to Maintain Premises. At all times during the Term, Lessee, at
its sole cost and expense, shall keep and maintain the Premises and all
Improvements thereon and all facilities appurtenant thereto in good repair and
in a safe condition, and the whole of the Premises, including the Land, all
Improvements, including, without limitation, the Project and landscaping in a
clean, sanitary, orderly and attractive condition. Lessee shall make any and all
additions to or alterations or repairs in and about the Premises and the
Improvements which may be required, and shall otherwise observe and comply with
all Laws and Applicable Requirements in effect from time to time; and Lessee
shall indemnify and save harmless Lessor against all actions, claims and damages
by reason of Lessee's failure to comply with and perform the provisions of this
Section 8.1(B).


8.2    Duty to Repair or Restore Following Damage or Destruction.


A.Repair or Restoration Following Damage or Destruction. If during the Term
hereof any Improvement on the Land, including, without limitation, the Project,
or any part thereof, shall be damaged or destroyed by fire or other casualty,
neither Lessor nor Lessee shall have any obligation to repair or restore such
Improvements; but if Lessee elects to repair or restore such Improvements, any
such repair or restoration shall be made at Lessee's sole cost and expense. If
Lessee does not elect to repair or to restore the damaged or destroyed portion
of any Improvements, Lessee shall nevertheless be obligated to keep the
remaining portion of the Premises in the manner prescribed in Section 8.1.


B.Ownership of Insurance Proceeds. All insurance proceeds collected by Lessee
for such damage or destruction shall be the sole property of Lessee or, if so
specified in any Leasehold Deed of Trust or any Leasehold Encumbrance, its
Lender or Lenders.


ARTICLE 9. MECHANIC'S LIENS


9.1    Prohibition Against Mechanic's Liens - Indemnification of Lessor. Lessee
shall not suffer or permit to be enforced against the Premises, or any part
thereof, any mechanic's, materialman's, contractor's or subcontractor's liens
arising from or any claim for damages growing out of the work of any
construction, repair, restoration, replacement or Improvement, or any other
claim or demand howsoever the





--------------------------------------------------------------------------------





same may arise, but Lessee shall pay or cause to be paid all of such liens,
claims or demands before any action is brought to enforce the same against the
Land; and Lessee agrees to indemnify and hold Lessor and the Land free and
harmless from all liability for any and all such liens, claims and demands,
together with reasonable attorneys' fees and all costs and expenses in
connection therewith.


9.2    Contest by Lessee - Surety Bond. If Lessee shall in good faith contest
the validity of any such lien, claim or demand, then Lessee shall, at its
expense, defend itself and Lessor against the same and shall pay and satisfy any
adverse judgment that may be rendered thereon before the enforcement thereof
against Lessor or the Premises, upon the condition that if Lessor shall so
require, Lessee shall furnish to Lessor a surety bond satisfactory to Lessor in
an amount equal to such contested lien, claim or demand indemnifying Lessor
against liability for the same, and holding the Premises free from the effect of
such lien or claim, or if Lessor shall so request, Lessee shall procure and
record a bond freeing the Premises from the effect of such lien or claim or
action thereon, as provided in Nevada Revised Statutes Sections 108.2413 et seq.


9.3    Lessor's Right to Remove Lien. If Lessee fails to discharge such lien or
furnish a bond against the foreclosure thereof, as provided by the laws of the
State of Nevada, Lessor may, but shall not be obligated to, discharge the same
or take such other action as Lessor deems necessary to prevent a judgment of
foreclosure upon said lien from being executed against the property, and all
costs and expenses, including reasonable attorneys' fees incurred by Lessor,
shall be repaid by Lessee upon demand, and, if unpaid, may be treated as
additional rent.


9.4    Notices of Non-Responsibility. Nothing in this Lease shall be deemed or
construed in any way as constituting the consent or request of Lessor, express
or implied, by inference or otherwise, to any contractor, subcontractor, laborer
or materialman for the performance of any labor or the furnishing of any
materials for any specific improvement, alteration or repair of or to the
Premises, any Improvements, or any part thereof. Lessor shall have the right at
all reasonable times to post and keep posted on the Premises such notices of
non-responsibility as Lessor may deem necessary for the protection of Lessor and
the fee title of the Premises from mechanic's and materialman's liens. Lessor
hereby notifies Lessee that Lessee is required to record a surety bond before
undertaking a Major Work of Construction upon the Premises as provided in Nevada
Revised Statutes Section 108.234(4).


ARTICLE 10. EMINENT DOMAIN


10.1    Definition of Total and Partial Taking. The term "Total Taking" as used
in this Article 10 means the taking of the entire Premises (or of so much of the
Land as to prevent or substantially impair the conduct of Lessee's business
thereon) through the power or threat of eminent domain by any public or private
authority lawfully possessed of that power. The term "Partial Taking" means the
taking (other than a Total Taking) of a portion of the Premises, through the
power or threat of eminent domain by any public or private authority lawfully
possessed of that power.Total Taking - Termination. If during the Term there
shall be a Total Taking, then the Leasehold Estate shall cease and terminate as
of the date the actual physical possession of the Premises shall be so taken.


10.2    Partial Taking - Partial Termination. If during the Term of this Lease
there shall be a Partial Taking, this Lease shall terminate as to the portion of
the Premises taken upon the date upon which actual possession of the portion of
the Premises is taken pursuant to eminent domain proceedings, but the Lease
shall continue in force and effect as to the remainder of the Premises. The rent
payable by Lessee for the balance of the Term shall not be abated, but the
Lessee will receive an allocation of the award as set forth in Section
10.4(B)(ii).





--------------------------------------------------------------------------------







10.3    Allocation of Award. All compensation and damages awarded for the taking
of the Premises or any portion thereof shall be allocated as follows:


A. Total Taking. In the event of a Total Taking, (i) Lessee shall be entitled
to: (1) any award for the loss of its Leasehold Estate, the Project or any
Improvements constructed on the Premises by Lessee, (2) any award on account of
any cost or loss Lessee may sustain in the removal of Lessee's fixtures,
equipment and furnishings, and (ii) Lessor shall be entitled to the balance of
the award.


B.Partial Taking. In the event of a Partial Taking, (i) Lessor shall be entitled
to any award for the loss of its fee interest in the Premises, as encumbered by
the Leasehold Estate and (ii) Lessee shall be entitled to: (1) any award for
diminution in value of its Leasehold Estate, (2) any award on account of any
cost or loss Lessee may sustain in the removal of Lessee's fixtures, equipment
and furnishings, and (3) any award which may be made as a result of any
alterations, modifications or repairs which may be reasonably required by Lessee
in order to place the remaining portion of the Premises not so taken in a
suitable condition for the continuance of Lessee's tenancy.


10.4    Effect of Termination. If this Lease is terminated, pursuant to Section
10.2, all rents and other charges payable by Lessee to Lessor hereunder, shall
be paid up to the date upon which actual physical possession shall be taken by
the condemning authority, and the Parties shall thereupon be released from all
further liability.


ARTICLE 11. INSURANCE AND INDEMNIFICATION


11.1    Lessee's Insurance.


A.Insurance Coverage of Premises. Lessee shall, at all times during the Term, at
Lessee's sole expense, keep all Improvements which are now or hereafter a part
of the Premises insured against loss or damage by fire and the extended coverage
hazards in accordance with the Schedule of Insurance attached hereto as Exhibit
C. All proceeds of casualty or hazard insurance shall be paid to Lessee, subject
to rights of Leasehold Lender, and shall under no circumstances be paid to
Feehold Lenders unless (i) pursuant to some other express provision of this
Agreement, Lessee is required to pay or assign such proceeds to Lessor and such
payment or assignment is consistent with the rights of Leasehold Lender under
this Agreement and (ii) pursuant to a Feehold Encumbrance such proceeds payable
to Lessor shall be paid instead to the Feehold Lender. Any loss adjustment shall
require the written consent of both Lessor and Lessee.


B.Personal Injury Liability Insurance. Lessee shall maintain in effect
throughout the Term personal injury liability insurance covering the Premises
and its appurtenances and the sidewalks fronting thereon in accordance with the
Schedule of Insurance attached hereto as Exhibit C. Lessor shall be named as an
additional insured on said policies.


C.Lessor's Right to Pay Premiums On Behalf Of Lessee. All of the policies of
insurance referred to in this section shall be written in form reasonably
satisfactory to Lessor and by insurance companies reasonably satisfactory to
Lessor having an A.M Best rating equal to or superior to the insurers listed on
Exhibit C. Lessee shall pay all the premiums therefor and deliver such policies,
or certificates thereof, to Lessor, and in the event of the failure of Lessee
either to effect such insurance in the names herein called for or to pay the
premiums therefor or to deliver such policies, or certificates thereof to
Lessor, Lessor shall be entitled, but shall have no obligation, to effect such
insurance and pay the premiums therefor, which premiums shall be repayable to
Lessor with the next installment of rent, and failure to repay the same shall





--------------------------------------------------------------------------------





carry with it the same consequences as failure to pay any installment of rent.


D.Adjustment of Coverage. In the event that either Party shall at any time deem
the limits of the personal injury or property damage public liability insurance
then carried to be either excessive or insufficient, the Parties shall endeavor
to agree on the proper and reasonable limits for such insurance then to be
carried and such insurance shall thereafter be carried with the limits thus
agreed on until further change pursuant to the provisions of this section; but
if the Parties shall be unable to agree thereon, the proper and reasonable
limits for such insurance then to be carried shall be determined by an impartial
third person selected by the Parties or should they be unable to agree on a
selection, by an impartial third person chosen by the insurance carrier carrying
the greatest percentage of liability insurance on the Premises, or its
successors on application by either Party made after thirty (30) days written
notice to the other Party of the time and place of such application, and the
decision of such impartial third person as to the proper and reasonable limits
for such insurance then to be carried shall be binding on the Parties, and such
insurance shall be carried with the limits as thus determined until such limits
shall again be changed pursuant to the provisions of this Section 11.1. The
expenses of such determination shall be borne equally by the Parties.


11.2    Blanket Insurance Policies. Notwithstanding anything to the contrary
contained in this section, Lessee's obligations to carry the insurance provided
for herein may be brought within the coverage of a so called blanket policy or
policies of insurance carried and maintained by Lessee; provided, however, that
the coverage afforded Lessor shall not be reduced or diminished or otherwise be
different from that which would exist under a separate policy meeting all other
requirements of this Agreement by reason of the use of such blanket policy of
insurance, and provided further.


11.3    Indemnification of Lessor. Except in the case of Lessor's gross
negligence or intentional misconduct, Lessor shall not be liable for any loss,
damage or injury of any kind or character to any person or property arising from
any use of the Premises, or any part thereof, or caused by any defect in any
Improvement thereon or in any equipment or other facility therein, or caused by
or arising from any act or omission of Lessee, or of any of its agents,
employees, licensees or invitees, or by or from any accident on the Premises or
any fire or other casualty thereon, or occasioned by the failure of Lessee to
maintain the premises in safe condition, or arising from any other cause
whatsoever; and Lessee, as a material part of the consideration of this Lease,
hereby waives on Lessee's behalf all claims and demands against Lessor for any
such loss, damage or injury of Lessee, and hereby agrees to indemnify and hold
Lessor entirely free and harmless from all liability for any such loss, damage
or injury of other persons, and from all costs and expenses arising therefrom.


11.4    Course Of Construction; Builder's Risk. In addition to the Builders Risk
and Course of Construction Insurance required pursuant to Section, 6.4 (B),
Lessee shall obtain and maintain at all times prior to the completion of a Major
Work of Construction, Builder's Risk and Course of Construction Insurance,
naming Lessor and the construction lender as an additional insured and, where
appropriate, loss payee. When requested by Lessor to do so, Lessee shall provide
Lessor with a copy of all such insurance policies. Such insurance shall be in
amounts, with coverage and deductibles sufficient, to protect Lessor under any
and all circumstances. Any such policy shall require a thirty (30) day notice of
cancellation.


ARTICLE 12. ASSIGNMENTS AND SUBLETTING


12.1    Lease is Assignable.


A.Assignability. This Lease shall be freely assignable by Lessee without
Lessor's written consent to any entity or person that directly or indirectly
acquires, through merger, purchase or





--------------------------------------------------------------------------------





otherwise a ("Transfer”) (i) Lessee's membership interests, (ii) an entity which
owns directly or indirectly all or part of Lessee's membership interests, (iii)
control of Lessee or an entity which owns directly or indirectly or controls
Lessee, or (iv) substantially all of Lessee's assets, so long as such Transfer
is not incident to a change of control that would be a breach) under the Credit
Facility of Cannery Casino Resorts, LLC, a Nevada limited liability company and
the parent entity of Lessee.


B.If Lessee desires to assign this Lease to an entity or person other than as
set forth in Section 12.1(A), Lessee shall provide Lessor with written notice of
its intent to assign and Lessor shall have thirty (30) days after receipt of
such notice in which to review and approve or disapprove Lessee's intended
assignment ("Assignment Approval Period''). Lessor shall be deemed to have
approved an assignment unless it provides Lessee with written notice of its
disapproval not later than the end of the Assignment Approval Period
("Disapproval Notice"). Such Disapproval Notice shall list with specificity the
reason or reasons for such disapproval. Notwithstanding the preceding portion of
this Section 12.1(B), Lessor's approval shall not be unreasonably delayed,
conditioned or withheld.


12.2    Lessee has Right to Sublet. Provided that (a) Lessee continues to be
responsible for fulfilling all of its covenants and conditions under this Lease
and (b) Lessee is not then in default under this Lease, Lessee shall have the
right to enter into subleases or any portion of the Premises, so long as any
such sublease does not exceed 10,000 square feet in area. Any proposed sublease
of a portion of the Premises in excess of 10,000 square feet shall require
Lessor's consent as provided in Section 12.1(B).


12.3    Lessor's Assignment. in the event that Lessor transfers, assigns,
disposes of or otherwise conveys any interest in this Lease, such transferor
Lessor's liability and obligation under this Lease shall cease, and transferor
Lessor shall be released from any liability thereunder, as of the date
transferor Lessor no longer has an ownership interest in the underlying fee.
Lessee waives the protection of any statute or rule of law which gives or
purports to give Lessee any right to terminate this Lease or surrender
possession of the Premises upon the transfer of Lessor's interest.


ARTICLE 13. DEFAULT AND REMEDIES


13.1    Termination by Lessor on Specified Defaults. Should Lessee: (a) fail to
pay or cause to be paid any tax, assessment, insurance premium, lien, claim,
charge, obligation or demand herein provided to be paid or caused to be paid by
Lessee at the times and in the manner herein provided; (b) default in the
payment of any installment of rent or any other sum when due, as herein
provided; or (c) fail to use, maintain and operate the Premises, as herein
required, or abandon the Premises; or (d) default in the performance of or
breach of any other covenant, condition or restriction of this Lease herein
provided to be kept or performed by Lessee; and if any such default or breach
shall continue uncured for a period of thirty (30) days (unless such cure is
commenced during such thirty (30) day period and Lessee proceeds diligently to
complete such cure), from and after service upon Lessee of written notice by
Lessor, then, and in any such event, Lessor, at its own option, and otherwise
subject to the terms of this Lease (including such Lender's rights as are
specified in Article 7), may terminate this Lease by giving Lessee written
notice, and thereupon the rights of Lessee in and to the Land and all
Improvements thereon shall cease and end, and Lessor, without further notice or
demand or legal process, may reenter and take possession of the Land and all
Improvements thereon and oust Lessee and all persons claiming under Lessee
therefrom, and Lessee and all such persons shall quit and surrender possession
of the Land and all Improvements thereon to Lessor.


13.2    Other Remedies. Any termination of this Lease, as herein provided, shall
not relieve Lessee from the payment of any sum or sums that shall then be due
and payable to Lessor hereunder or any claim for damages then or theretofore
accruing against Lessee hereunder, and any such termination shall not





--------------------------------------------------------------------------------





prevent Lessor from enforcing the payment of any such sum or sums or claim for
damages by any remedy provided for by law, or from recovering damages from
Lessee for any default thereunder. All rights, options and remedies of Lessor
contained in this Lease shall be construed and held to be cumulative, and no one
of them shall be exclusive of the other, and Lessor shall have the right to
pursue any one or all of such remedies or any other remedy or relief which may
be provided by law, whether or not stated in this Lease. No waiver by Lessor of
a breach of any of the covenants, conditions or restrictions of this Lease shall
be construed or held to be a waiver of any succeeding or preceding breach of the
same or any other covenant, condition or restriction contained herein.


13.3    Measure of Damages. In addition to any of the above, the damages that
Lessor may recover under this Lease include the worth, at the time of award, of
the amount by which the unpaid rent for the balance of the Term, after the time
of award, exceeds the amount of such rental loss for the same period that Lessee
proves could be reasonably avoided.


13.4    Continuation of Lease During Breach. At Lessor's option, if Lessee has
breached this Lease and has abandoned the Premises, no notice of termination
will be given, and this Lease will continue in effect for so long as Lessor does
not terminate Lessee's right to possession. Lessor may in that case enforce all
its rights and remedies under this Lease, including the right to recover rent as
it becomes due.


13.5    Lenders Rights. Nothing contained in this Article 13 or elsewhere in
this Lease shall modify, amend or restrict any rights to notice, cure, a new
lease, assignment, or other rights reserved for a lender pursuant to Article 7.


ARTICLE 14. SURRENDER AND REMOVAL


14.1    Surrender of Possession. Upon the expiration of the Term of this Lease
or any earlier termination thereof, Lessee shall surrender to Lessor possession
of the Premises and all Improvements thereon (including the Project).


14.2    Removal of Personal Property. If Lessee shall not then be in default
under any of the covenants and conditions hereof, Lessee may remove or cause to
be removed all movable furniture, furnishings and equipment installed in the
buildings on the Land. Any of such personal property that is not removed from
the Premises within thirty (30) days after the date of any termination of this
Lease thereafter shall be deemed to belong to Lessor without the payment of any
consideration.


14.3    Lessee's Quitclaim. Upon the expiration of the Lease Term, or any
earlier termination of this Lease, Lessee agrees to execute, acknowledge and
deliver to Lessor a proper instrument in writing, releasing and quitclaiming to
Lessor all right, title and interest of Lessee in and to the Premises and all
Improvements.


ARTICLE 15. LESSOR'S GENERAL PROTECTIVE PROVISIONS


15.1    Lessor's Right of Entry and Inspection. On reasonable notice and with
reasonable frequency, Lessee shall permit Lessor or Lessor's agent,
representatives or employees to enter upon the Premises (a) to determine whether
Lessee is complying with this Lease, (b) to show the Premises, to potential
purchasers or mortgagees of Lessor's fee interest, (c) beginning three (3) years
before the scheduled expiration of the Term or at any time when Lessee is in
breach or default (and the time period for Lessee and/or any lender to cure has
expired) for the purpose of showing the Premises to a prospective tenant, or (d)
where this Lease otherwise grants Lessor the right to cure Lessee's non-monetary
breach or default, for the purpose of





--------------------------------------------------------------------------------





curing such non-monetary breach or default by maintaining, repairing or altering
the Land or the Improvements.


15.2    Lessor's Right to Cure Default. In the event Lessee shall fail to pay
and discharge or cause to be paid and discharged, when due and payable, any tax,
assessment or other charge upon or in connection with the Premises, or any lien
or claim for labor or material employed or used in or any claim for damages
arising out of the construction, repair, restoration, replacement, maintenance
and use of the Land and the Improvements, or any judgment on any contested lien
or claim, or any insurance premium or expense in connection with the Land and
the Improvements, or any other claim, charge or demand which Lessee has agreed
to pay or cause to be paid under the covenants and conditions of this Lease, and
if Lessee, after thirty (30) days' written notice from Lessor to do so, shall
fail to pay and discharge the same, then Lessor may, but shall not be obligated
to, at its option, pay any such tax, assessment, insurance expense, lien, claim,
charge or demand, or settle or discharge any action therefor, or judgment
thereon, and all costs, expenses and other sums incurred or paid by Lessor in
connection with any of the foregoing, shall be paid by Lessee to Lessor upon
demand, together with interest thereon at the Default Rate from the date
incurred or paid, and any default in such repayment shall constitute a breach of
the covenants and conditions of this Lease. There are no third party
beneficiaries to this Section 15.2 or any other provision or language of this
Lease, whether named herein or not.


15.3    Transfer by Lessor - Release From Liability. In the event Lessor shall
sell or transfer the Premises or any part thereof and, as a part of such
transaction, shall assign its interest as Lessor in and to this Lease, then from
and after the effective date of such sale, assignment or transfer, the
transferor Lessor shall have no further liability under this Lease to Lessee,
except as to matters of liability which shall have accrued and are unsatisfied
as of the date of transfer, it being intended that the covenants and obligations
contained in this Lease on the part of Lessor shall be binding upon any
transferee lessor and its successors and assigns only during and in respect of
their respective periods of ownership of the fee title.


15.4    Joint and Several Liability. If more than one Lessee or Lessor is named
under this Lease the obligation of all such Lessees or Lessors shall be and is
joint and several.


15.5    "AS IS WITH ALL FAULTS" CONDITION. As a material inducement for Lessor
to enter into this Lease, Lessee acknowledges that Lessee has previously
conducted physical inspections of the Premises and is satisfied that the
Premises are appropriate for Lessee's intended use. LESSEE SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT THIS LEASE IS AN AGREEMENT FOR LESSEE TO LEASE THE
PREMISES ON AN "AS IS WITH ALL FAULTS" BASIS AND THAT LESSEE IS NOT RELYING ON
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,
FROM LESSOR, ITS MEMBERS, MANAGERS, OFFICERS, AGENTS, REPRESENTATIVES OR
EMPLOYEES AS TO ANY MATTERS CONCERNING THE CONDITION OF PREMISES, INCLUDING,
WITHOUT LIMITATION: (a) the quality, nature, adequacy and physical condition and
aspects of the Land or the Improvements including, but not limited to, the
structural elements, foundation, roof, appurtenances, access, landscaping,
parking facilities and the electrical, mechanical, plumbing, sewage, and Utility
systems, facilities, appliances, and the square footage within the Improvements;
(b) the quality, nature, adequacy, and physical condition of soils, geology and
any groundwater; (c) the existence, quality, nature, adequacy and physical
condition of Utilities serving the Land and Improvements; (d) the development
potential of the Land, and the Land's and Improvements' use, habitability,
merchantability, or fitness, or the suitability, value or adequacy of the Land
or Improvements for any particular purpose; (e) the zoning, entitlements or
other legal status of the Land or Improvements or any other public or private
restrictions on use of the Land or Improvements; (f) the placement or
enforcement of a moratorium (including utility moratorium) on issuing approvals,
entitlements or permits; (g) the location of the Land within an





--------------------------------------------------------------------------------





improvement district, a redevelopment district, or any other special district;
(h) the presence of any archaeological or culturally significant remains or
artifacts on the Land; (i) the presence of any plant or animal species (or of
their habitat) designated as endangered or otherwise listed on any federal,
states or local government catalogue of species subject to protective measures
or special study, interest or concern; (j) the compliance of the Land or
Improvements with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions and restrictions of any governmental or quasi-governmental
entity or of any other person or entity; (k) the presence of Hazardous
Substances (as defined in Section 15.7) on, under or about the Land and/or the
Improvements or any adjoining, neighboring or near-by property; (l) the quality
of any labor and materials used in any Improvements; (m) the proximity of the
Land to any seismic fault or special studies zone; (n) the location of the Land
in relation to any designated flood hazard zone; and (o) the condition of any
personal property.


15.6    No Other Warranties. Lessee represents, warrants and covenants that no
warranties whatsoever (whether express or implied) as to quality, condition,
merchantability, use or fitness for use of the Land or any Improvements (for any
purpose) have been made by Lessor.


15.7    Hazardous Substances. The term "Hazardous Substances" shall mean at any
time, (a) any substance that is then defined or listed in, or otherwise
classified pursuant to, any Laws, Environmental Laws, Applicable Requirements,
or any occupational safety and health laws, rules or regulation as a "hazardous
substance," "hazardous contaminants," "hazardous constituents," "hazardous
substances," "hazardous waste," "infectious waste," "toxic substance," "toxic
pollutant," "toxic emission," "air contaminant, "hazardous material" or any
other formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
radioactivity, carcinogenicity, toxicity, reproductive toxicity, or "EP
toxicity," (b) any oil, gas and other petroleum hydrocarbons or any products,
by-products or fractions thereof (including, without limitation, gasoline,
diesel fuel, and solvents), (c) PCBs, (d) urea formaldehyde, (e) any substance
potentially injurious to the public health, safety or welfare, the environment
or the Land or any Improvements, (f) any mold or mold related conditions; (g)
asbestos, lead, cadmium, mercury and other heavy metals, cyanide, pesticides,
chlorinated hydrocarbons, and (h) any substance which is a basis for liability
to any governmental authority or third party under any applicable statute,
regulation or common law theory; provided, however, that any such substance
listed in this definition shall not be considered a Hazardous Substances for
purposes of this Lease to the extent that it is both: (i) reasonably necessary
and customary to conduct the Permitted Uses on the Premises in accordance with
customary standards, or to construct, demolish, operate and maintain the Land
and/or any Improvements (including the Project) for the Permitted Uses in
accordance with customary standards and (ii) the presence, use, handling,
storage, transportation, and disposition of such substance complies with all
Laws including Environmental Laws and all Applicable Requirements.


A.Duty to Inform. If Lessee knows, or has reasonable cause to believe, that a
Hazardous Substance has come to be located in, on, under or about the Premises,
other than as previously consented to by Lessor, Lessee shall immediately give
written notice of such fact to Lessor and provide Lessor with a copy of any
report, notice, claim or other documentation which it has concerning the
presence of such Hazardous Substance. In addition, Lessee shall promptly comply
with any duty to report to any third party (whether governmental or
non-governmental) arising from any Environmental Law.


B.Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be placed, deposited, spilled, released, or (to the extent controlled by
Lessee) to migrate in, on, under, or about the Land or any Improvements
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee's sole cost and expense, take all investigatory, abatement and/or
remedial action reasonably recommended, whether or not formally ordered or
required, for the remediation and abatement





--------------------------------------------------------------------------------





of any Hazardous Substance and for the maintenance, security and/or monitoring
of the Premises or neighboring properties.


C.Lessee's Assumption of Responsibility. Lessee acknowledges that it is Leasing
the Premises in "as is where is" condition and that Hazardous Substances may be
present in, on, under, or about the Premises on the Commencement Date and that
to the extent that any Hazardous Substances was not placed, deposited, spilled,
or released by Lessor through its gross negligence or intentional misconduct,
Lessee agrees to assume all responsibility for remediating and/or abating (at
its sole cost and expense) any such Hazardous Substance in compliance with all
Environmental Laws and Applicable Requirements. To the extent that Lessee
removes, or causes to be removed, any Hazardous Substance from the Premises,
Lessee's responsibility under this Section 15.7(C) shall be extended to cover
the off-site transportation and storage of such Hazardous Substances, and
Lessee's responsibilities under this sentence shall survive the expiration or
termination of this Lease.


D.Lessee Indemnification. Lessee shall indemnify, defend, reimburse and hold
Lessor, its partners, officers, members, agents, employees, lenders and each of
their respective successors and assigns harmless from and against any and all
loss of rents and/or damages, liabilities, judgments, claims, expenses,
penalties and attorneys' and consultants' fees and costs arising out of or
involving any Hazardous Substance that was not placed, deposited, spilled, or
released by Lessor through its gross negligence or intentional misconduct.
Lessee's obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. To the extent that Lessee removes, or causes to be removed, any
Hazardous Substance from the Premises, Lessee's Indemnification of Lessor under
this Section 15.7(D) shall be extended to cover the off-site transportation and
storage of such Hazardous Substances. Lessee's indemnity of Lessor, under this
Section 15.7(D) shall survive the expiration or termination of this Lease.


E.Lessor Indemnification. Lessor shall indemnify, defend, reimburse and hold
Lessee, its shareholders, officers, directors, employees and lenders, and each
of their respective successors and assigns, harmless from and against any and
all environmental damages, including the cost of remediation or abatement which
arises as a result of any Hazardous Substance placed, deposited, spilled, or
released by Lessor, through its gross negligence or intentional misconduct, on
the Premises, before or after the Commencement Date. Lessor's obligations under
this Section 15.7(E) shall include, but not be limited to, the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.


15.8    Lessee's Compliance With All Laws (Including Environmental Laws) and
Applicable Requirements. Lessee, at Lessee's sole expense, shall fully,
diligently and in a timely manner, materially comply with all Laws (including
Environmental Laws) and Applicable Requirements, and the requirements of any
applicable fire insurance underwriter or rating bureau, which relate in any
manner to the Premises, without regard to whether such requirements are now in
effect or become effective after the Commencement Date. Lessee, within ten (10)
days after receipt of Lessor's written request, shall provide Lessor with copies
of all permits and other documents, and other information evidencing Lessee's
compliance with any Laws (including Environmental Laws) and Applicable
Requirements specified by Lessor, and shall within fifteen (15) days of receipt
notify Lessor in writing (with copies of any documents involved) of any
threatened or actual claim, notice, citation, warning, complaint or report
pertaining to or involving the failure of Lessee or the Premises to comply with
any Laws (including Environmental Laws) or Applicable Requirements.


ARTICLE 16. REPRESENTATIONS AND WARRANTIES





--------------------------------------------------------------------------------







16.1    Representations and Warranties of Lessor. Lessor hereby represents and
warrants to Lessee, which representations and warranties shall survive the
delivery of this Lease by Lessor to Lessee, as follows:


A.Lessor has full and exclusive right and authority, without obtaining the
consent of any third party, to enter into this Lease and perform its obligations
hereunder.


B.Lessor is not subject to any agreement or restriction which prevents it from
entering into this Lease and to perform its obligations hereunder.


C.Lessor is the fee title owner of the Premises.


D.Except as set forth in the title insurance policy described in Section 1.2,
Lessor has not encumbered or otherwise transferred any portion of its interest
in the Premises to any third party.


16.2    Representations and Warranties of Lessee. Lessee hereby represents and
warrants to Lessor, which representations and warranties shall survive the
delivery of this Lease by Lessee to Lessor, as follows:


A.Lessee has full and exclusive right and authority, without obtaining the
consent of any third party, to enter into this Lease and perform its obligations
hereunder.


B.Lessee is not subject to any agreement or restriction which prevents it from
entering into this Lease and performing its obligations hereunder.


ARTICLE 17. GENERAL PROVISIONS


17.1    Conditions and Covenants. All of the provisions of this Lease shall be
deemed as running with the land, and construed to be "conditions" as well as
"covenants" as though the words specifically expressing or imparting covenants
and conditions were used in each separate provision.


17.2    No Waiver of Breach. No failure by either Lessor or Lessee to insist
upon the strict performance by the other of any covenant, agreement, term or
condition of this Lease or to exercise any right or remedy consequent upon a
breach thereof, shall constitute a waiver of any such breach or of such
covenant, agreement, term or condition. No waiver of any breach shall affect or
alter this Lease, but each and every covenant, condition, agreement and Term of
this Lease shall continue in full force and effect with respect to any other
then existing or subsequent breach.


17.3    Time of Essence. Time is of the essence of this Lease and of each
provision.


17.4    Business Day. The term “Business Day” shall mean a day other than
Saturday, Sunday or any day on which banks located in the State of Nevada are
authorized or obligated to close.


17.5    Unavoidable Delay - Force Majeure. If either Party shall be delayed or
prevented from the performance of any act required by this Lease by reasons of
strikes, lockout, labor troubles, inability to procure materials, restrictive
governmental laws or regulations or other cause, without fault and beyond the
reasonable control of the Party obligated (financial inability excepted),
performance of such act shall be excused for the period of the delay; and the
period for the performance of any such act shall be extended for





--------------------------------------------------------------------------------





a period equivalent to the period of such delay; provided, however, nothing in
this section shall excuse Lessee from the prompt payment of rental or other
charges required of Lessee, except as may be expressly provided elsewhere in
this Lease.


17.6    Successors in Interest. Each and all of the covenants, conditions and
restrictions in this Lease shall inure to the benefit of and shall be binding
upon the successors in interest of Lessor, and, subject to the restrictions of
Article 12, the authorized encumbrances, assignees, transferees, sublessees,
licensees and other successors in interest of Lessor.


17.7    Partial Invalidity. To the extent possible, each provision and portion
of this Lease will be interpreted in such manner as to be effective and valid
under applicable law; but if any provision or portion is held to be invalid or
unenforceable under applicable law, such invalidity or unenforceability will not
affect any other provision or portion and this Lease will be reformed, construed
and enforced as if such provision or portion had never been contained herein, so
long as the economic and legal substance of the transactions contemplated hereby
are not affected in a manner materially adverse to either Party.


17.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the Parties or by any third person to create the relationship of
principal and agent or of partnership or of joint venture or of any association
between Lessor and Lessee, and neither the method of computation of rent, nor
any other provisions contained in this Lease, nor any acts of the Parties, shall
be deemed to create any relationship between Lessor and Lessee, other than the
relationship of Lessor and Lessee.


17.9    Interpretation and Definitions. The language in all parts of this Lease
shall, in all cases, be simply construed according to its fair meaning and not
strictly for or against Lessor or Lessee. Unless otherwise provided in this
Lease, or unless the context otherwise requires, the following definitions and
rules of construction shall apply to this Lease.


A.Number and Gender. In this Lease the neuter gender includes the feminine and
masculine, and the singular number includes the plural and the word "person"
includes corporation, partnership, firm or association, whenever the context so
requires.


B.Mandatory and Permissive. "Shall," "will," and "agrees" are mandatory; "may"
is permissive.


C.Captions. Captions of the articles, sections and paragraphs of this Lease are
for convenience and reference only, and the words contained therein shall in no
way be held to explain, modify, amplify or aid in the interpretation,
construction or meaning of the provisions of this Lease.


D.Term Includes Extensions. All references to the Term of this Lease shall
include any extensions of such Term.


E.Sublessee. As used herein, the word "sublessee" shall mean and include, in
addition to a sublessee, a licensee, concessionaire or other occupant or user of
any portion of the Premises or Improvements thereon.


17.10    Attorneys' Fees. In the event either Lessor or Lessee shall bring any
action or proceeding for damages for an alleged breach of any provision of this
Lease to recover rents, or to enforce, protect or establish any right or remedy
of either Party, the prevailing Party shall be entitled to recover as a part of
such action or proceedings reasonable attorneys' fees and costs, up to an
including any appeals.





--------------------------------------------------------------------------------







17.11    Modification. This Lease may not be modified or amended, except in a
writing signed by the Parties.


17.12    Delivery of Rent and Notices - Method and Time. All rents or other
sums, notices, approvals, demands, or other communications required or desired
to be given pursuant to this Lease shall be in writing and shall be: (a)
personally delivered at the appropriate address indicted below in this Section
17.12 (including by means of professional messenger service) or sent via a
recognized overnight delivery service, provided that any such delivery is
confirmed by written receipt signed on behalf of the receiving Party or (b) sent
by facsimile transmission addressed to the addressee at the facsimile number set
forth in this Section 17.12, provided that (i) a written confirmation of the
transmission has been received by the transmitting Party and (ii) an original
copy of the notice is concurrently sent via a recognized overnight delivery
service to the appropriate addressee indicated below in this Section 17.12. In
each event, notice shall be effective upon the date of delivery, if received
before 5:00 p.m. on any Business Day, or on the following Business Day, if
received at any other time. The addresses and facsimile numbers for the Parties
for receipt of any notice, approval, demand or other communication required or
desired to be given pursuant to this Lease are as follows:


To Lessor:
 
NP Land, LLC
 
 
5255 Boulder Highway
 
 
Las Vegas, Nevada 89122
 
 
 
And to:
 
OCM LandCO, LLC
 
 
333 S. Grand Avenue 28th Floor
 
 
Los Angeles, CA 90071
 
 
 
And to:
 
Snell & Wilmer, L.L.P.
 
 
3800 Howard Hughes Parkway
 
 
Suite 1000
 
 
Las Vegas, Nevada 89109
 
 
 
To Lessee:
 
Nevada Palace, LLC
 
 
5255 Boulder Highway
 
 
Las Vegas, Nevada 89122
 
 
 
 
 
 
And to:
 
OCM AcquisitionCo, LLC
 
 
333 S. Grand Avenue, 28th Floor
 
 
Los Angeles, CA 90071



Any Party from time to time may change such Party's address, facsimile number or
other information for the purpose of notices to that Party by giving notice
specifying such change to the other Party.


17.13    Arbitration.







--------------------------------------------------------------------------------





A.Arbitration. In the event Lessor and Lessee cannot agree on any matter in this
Lease other than the determination of Fair Rental Value pursuant to Section 3.2,
above, arbitration shall be conducted under the rules of the American
Arbitration Association in the manner prescribed in this Section 17.13.


B.Appointment of Arbitrators. Within five (5) days after written request of
either Party, Lessor shall appoint in writing an arbitrator and give written
notice thereto to Lessee, and within five (5) days after the service of such
notice, Lessee shall in like manner appoint an arbitrator and give notice in
writing thereof to Lessor, or in case of the failure of either Party hereto so
to do, the other Party shall have the right to apply to the District Court of
Clark County, Nevada, to appoint an arbitrator to represent the defaulting
Party. The two (2) arbitrators thus appointed (in either manner) shall select
and appoint in writing a third arbitrator and give written notice to Lessor and
Lessee, or if within five (5) days after the appointment of such second
arbitrator, the two (2) arbitrators shall fail to appoint a third, then either
Party hereto shall have the right to make application to the District Court to
appoint such third arbitrator.


C.Hearing. The three (3) arbitrators so appointed (in either manner) shall
promptly fix a convenient time and place in Clark County for hearing the matter
to be arbitrated and shall give written notice thereof to each Party hereto at
least ten (10) days prior to the date so fixed, and said arbitrators shall with
reasonable diligence hear and determine the matter in accordance with the
provisions hereof and of the statutes and judicial decisions of the State of
Nevada at the time applicable thereto, and shall execute and acknowledge their
award in writing and cause a copy to by delivered to each of the Parties. Such
award may include equitable remedies.


D.Enforcement of Award. The award of a majority of such arbitrators shall
determine the question arbitrated and shall be binding upon the Parties hereto
and shall be enforceable in accordance with Nevada law.


E.New Arbitrators. If two (2) of the three (3) arbitrators first appointed shall
fail to reach an agreement in the determination of the matter in question, the
matter shall be decided by three (3) new arbitrators, who shall be appointed and
shall proceed in the same manner, and the process shall be repeated until a
decision is finally reached by two (2) of the three (3) arbitrators selected.


F.Arbitration Fees. Each of the Parties shall pay for the services of its
appointee and one-half of the fee charged by the arbitrator selected by their
appointees and of all other proper costs of arbitration, with the exception of
attorneys' fees and witness' fees.


17.14    Lessor Financing. Lessee acknowledges that the feehold interest in the
Premises is currently subject to a first deed of trust in favor of Nevada State
Bank. Except as set forth below, nothing in this Lease shall prohibit Lessor
from refinancing the loan made by Nevada State Bank encumbering the feehold
interest in the premises an/or placing a subsequent mortgage or deed of trust on
its feehold interest in the Premises ("Feehold Encumbrance").


A.Lessor shall request any lender under any Feehold Encumbrance (each a "Feehold
Lender") to send to Lessee notices of any default by Lessor under such
financing.


B.Lessee acknowledges that the rent due under this Lease has been assigned as
security for the performance of Lessor's obligations under the existing Feehold
Encumbrance, and that the rent due under this Lease may be assigned to a
subsequent Feehold Lender, but such assignment notwithstanding, rent due under
this Lease shall be payable to Lessor (or as Lessor may in writing direct





--------------------------------------------------------------------------------





from time to time) as such rent becomes due hereunder, unless and until Lessee
shall have been notified by a Feehold Lender to pay rent due under this Lease to
it. Upon receipt of such notice from a Feehold Lender, Lessee shall pay rent due
under this Lease directly to said Feehold Lender until said mortgagee or
beneficiary directs Lessee in writing to pay rent due under this Lease to
Lessor, and Lessor shall have no claim against Lessee for any rent so paid to
such Feehold Lender.


C.Lessee shall promptly execute such documents and instrument as Lessor or
Lessor's lender shall reasonably request in connection with any such financing,
including estoppels and beneficiary statements and consents or acknowledgments
to any lien on Lessor's interests under this Lease.


D.Notwithstanding anything to the contrary contained in this Lease, (i) Lessor
shall use its commercial best efforts to cause any Feehold Lender existing as of
the Commencement Date to enter into an attornment and non-disturbance agreement
with Lessee on commercially reasonable terms, and (ii) Lessee shall not be
required to enter into any attornment agreement with any Feehold Lender without
that Feehold Lender entering into a non-disturbance agreement with Lessee on
commercially reasonable terms.


17.15    Estoppel Certificates. Upon Lessor's or Lessee's written request, each
Party shall execute, acknowledge and deliver to the other, a written statement
certifying:
(a)that none of the terms or provisions of this Lease have been changed (or if
they have been changed, stating how they have been changed); (b) that this Lease
has not been cancelled or terminated; (c) the last date of payment of the rent
and other charges and the time period covered by such period; (d) that the other
Party is not in default under this Lease (or, if the other Party is claimed to
be in default, stating why); and (e) such other certifications as the requesting
Party shall reasonably request. Such Party shall deliver such statement to the
Party requesting the same without charge and within ten (10) days after the
requesting Party's request. Any such statement may be given by the beneficiary
or the same to any prospective purchaser or encumbrancer of the leasehold or
Premises. Such purchaser or encumbrancer may rely conclusively upon such
statement as true and correct.


17.16    Quiet Enjoyment


Lessor covenants that, subject only to Lessor's rights under Section 15.1,
Lessee shall have quiet and peaceful possession of the Premises as against
Lessor and its agents or assigns. In all events Lessor shall not unreasonably
disrupt or interfere with Lessee's conduct of its operations or its construction
of the Project or other Improvements.


ARTICLE 18. GAMING


18.1    Lessee's Denials. If at any time: (a) Lessee or any person associated in
any way with Lessee is denied a gaming license, found unsuitable or is denied or
is otherwise unable to obtain any other approval with respect to the Premises by
the Nevada Gaming Commission, any other agency or subdivision of the State of
Nevada or any other agency or subdivision thereof or of any other government
regulating gaming (collectively, "Gaming Authorities") or is required by any
Gaming Authority to apply for an approval and does not apply within any required
time limit, as the same may be extended by such Gaming Authority, or withdraws
any application for approval other than upon a determination by the applicable
Gaming Authority that such approval is not required, and if the result of the
foregoing has or may have a material adverse effect on Lessor or any affiliate
of Lessor; or (b) any Gaming Authority commences or threatens to commence any
suit or proceeding against Lessor or any affiliate of Lessor or to terminate or
deny any required approval of Lessor or any affiliate of Lessor as a result of
Lessee or any person associated with Lessee (all of the foregoing





--------------------------------------------------------------------------------





events described in (a) and (b) above are collectively referred to as a
"Denial”), Lessor may terminate this Lease by written notice to Lessee;
provided, however, if Lessor exercises its right to terminate this Lease
pursuant to this Section 18.1 solely as the result of an association of Lessee
or any person associated with Lessee which is the subject of a Denial, this
Lease shall not terminate if Lessee ends such association within ninety (90)
days of Lessor's notice of termination or within such longer period of time, if
any, as the Gaming Authority gives for terminating such association. Lessee and
all such persons associated with Lessee shall promptly, and in all events within
any time limit established by law, regulation or such Gaming Authority, furnish
each Gaming Authority any information requested by such Gaming Authority and
shall otherwise fully cooperate with all Gaming Authorities. A person shall be
deemed associated with Lessee if that person directly or indirectly owns any
equity interest in Lessee, any equity interest in such person is directly or
indirectly owned by Lessee, any equity interest in such person is directly or
indirectly owned by a person directly or indirectly having any equity interest
in Lessee (all of the foregoing are hereinafter referred to as "Lessee
Affiliates"), such person is employed by Lessee or a Lessee Affiliate, is an
officer, director or agent of Lessee or a Lessee Affiliate, has any contractual
relationship with Lessee or a Lessee Affiliate, furnishes services or property
to Lessee or a Lessee Affiliate or has the power to exercise a significant
influence over Lessee or a Lessee Affiliate. Without limiting the generality of
the foregoing, all Lenders holding a Leasehold Trust Deed on all or any of
Lessee's interest in this Lease and/or the Premises and all subtenants shall be
deemed associated with Lessee.


18.2    Lessee's Representations. Lessee represents to Lessor that neither
Lessee nor any member of Lessee nor, to the best of Lessee's knowledge, any
person associated with Lessee is unwilling to file all necessary applications to
obtain whatever approvals may be required of such persons in connection with the
transactions provided for herein. To the best of Lessee's knowledge, neither
Lessee nor any member of Lessee nor any person associated with Lessee has ever
engaged in any conduct or practices which any of the foregoing persons should
reasonably believe would cause such person or entity to be denied any approval.
Except as disclosed in writing to Lessor on or before the execution hereof,
neither Lessee, any member of Lessee nor any officer, director or shareholder of
any thereof has ever: (a) been arrested, detained, charged, indicted or summoned
to answer for any criminal offense or violation for any reason whatsoever,
regardless of disposition of the event, except for minor traffic citations; (b)
had a criminal indictment, information or complaint returned against him for
which he was not arrested or in which he was named as an unindicted co-party;
(c) been questioned by a city, state, federal or law enforcement agency,
commission or committee; (d) been subpoenaed to appear to testify before a
federal, state or county grand jury, board or commission; (e) had a civil or
criminal record expunged or sealed by a court order; (f) received a pardon for
any criminal offense; (g) had any member of his family or spouse's family who
has ever been convicted of a felony; (h) held a privileged or professional
license in any state; (i) had any disciplinary action taken against him with
respect to any such license; or (j) been refused a gaming license or related
finding of suitability or a license for selling alcoholic beverages or been a
participant in any group which has been denied any such license or finding based
upon a finding of unsuitability.


ARTICLE 19. EXECUTION, RECORDING AND INCORPORATION BY REFERENCE


19.1    Recording. Neither Party shall record this Lease without the written
consent of the other Party; however, upon the request of either Party, the other
Party shall join in the execution of a memorandum of "short form" of this Lease
for the purpose of recordation in the form of Exhibit D, attached hereto and
incorporated herein by this reference. The memorandum or short form shall
describe the Parties, the Premises, the Term of this Lease and the Option, and
shall incorporate this Lease by reference.


19.2    Counterparts. This Lease may be executed in several counterparts, and
all so executed shall constitute one agreement, binding upon all of the Parties
hereto.





--------------------------------------------------------------------------------







19.3    Execution. This Lease has been executed by Lessor and Lessee on the 22nd
day of September, 2006.




[SIGNATURES ARE ON THE FOLLOWING PAGE]







--------------------------------------------------------------------------------






 
 
LESSOR
 
 
 
 
 
NP LAND, LLC
 
 
A Nevada Limited liability company
 
 
 
 
 
By: /s/ William C. Wortman
 
 
Name: William C. Wortman
 
 
Title: Manager
 
 
 
 
 
 
 
 
LESSEE
 
 
 
 
 
NEVADA PLACE, LLC
 
 
A Nevada Limited liability company
 
 
 
 
 
By: /s/ William J. Paulos
 
 
Name: William J. Paulos
 
 
Title: Manager








--------------------------------------------------------------------------------








SCHEDULE OF EXHIBITS
EXHIBIT A
 
Legal Description of Land
 
 
 
EXHIBIT B
 
D.R. Horton Lease
 
 
 
EXHIBIT C
 
Schedule of Insurance
 
 
 
EXHIBIT D
 
Form of Memorandum of Lease
 
 
 


















--------------------------------------------------------------------------------








FIRST AMENDMENT TO LEASE AGREEMENT


This First Amendment to Lease Agreement is dated this 21 day of June, 2007
("Amendment Date"), by NP Land, LLC, a Nevada limited liability company
("Landlord") and Nevada Palace, LLC., a Nevada limited liability company
("Tenant"), and amends that certain Ground Lease Agreement dated September 22,
2006 (the "Lease").


RECITALS


A.    Landlord and Tenant intend to modify the Lease to reflect the transfer of
ownership by Tenant to Landlord of approximately 6.9 acres of real property, to
make such additional real property subject to the Lease, and to modify the Base
Rent accordingly.


NOW, THEREFORE, based on the consideration and promises herein contained,
Landlord and Tenant agree to modify and amend the Lease as follows:


ARTICLE I


AMENDMENT


1.0Premises.     Recital of the Lease shall be amended to modify the first
sentence thereof to read as follows:


Lessor owns certain land in fee located in the City of Las Vegas, County of
Clark, State of Nevada, commonly known as 5255 Boulder Highway. 5335 Boulder
Highway, and ______ Boulder Highway, Assessor's Parcel Nos. 161-21-204-002,
161-21-302-001, 161-21-302-002, and 161-21-204-004, as more particularly
described in Exhibit A (the "Land"), and the Improvements (as defined in Section
1.1) located thereon.


2.0Amount of Rent.    Section 3.l(A) of the Lease shall be modified to read as
follows:


From the Amendment Date until the first (1st anniversary of the first day of the
first month following the Commencement Date ("Anniversary") the rent shall be
One Hundred Ninety Two Thousand Four Hundred and Sixty Six Dollars and Sixty
Seven Cents ($192,466.67), payable monthly in advance on the first day of each
month. If the Term commences on a day other than the last day of a month, then
the installments of rent for such month or months shall be prorated, based on
the number of days in such month.







--------------------------------------------------------------------------------






ARTICLE II


MISCELLANEOUS
2.01    No Other Changes. Except as modified hereby, the Lease shall remain in
full force and effect as written.


DATED as of the 21 day of June, 2007
NEVADA PLACE, LLC
 
NP LAND, LLC
A Nevada Limited liability company
 
A Nevada Limited liability company
 
 
 
By: /s/ William J. Paulos
 
By: /s/ William C. Wortman
Name: William J. Paulos
 
Name: William C. Wortman
Title: Manager
 
Title: Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






EXHIBIT A


PREMISES LEGAL DESCRIPTION









--------------------------------------------------------------------------------






SECOND AMENDMENT TO LEASE AGREEMENT


This Second Amendment to Lease Agreement is dated this 20th day of December,
2016 (“Amendment Date”), by NP Land, LLC, a Nevada limited liability company
(“Lessor”) and Nevada Palace, LLC, a Nevada limited liability company
(“Lessee”), and amends that certain Ground Lease Agreement dated September 22,
2006, as amended by that certain amendment dated June 21, 2007(as so amended,
the “Lease”).


RECITALS


WHEREAS, the Lessor and Lessee wish to amend, add, and clarify certain
provisions of the Lease, which include the calculation of rent, Lessee’s right
to purchase the Premises, and Lessee’s rights with respect to redevelopment of
the Premises, as set forth in greater detail in this Amendment;


NOW, THEREFORE, based on the consideration and promises herein contained, Lessor
and Lessee agree to modify the Lease as follows:


Amendments to Specified Lease Sections:


From and after the date of this Amendment the following Sections of the Lease
shall be modified as set forth below; capitalized terms used but not defined
herein, shall have the meaning set forth in the Lease.


Section 2.1 of the Lease shall be amended and replaced with the following:


2.1    Term. The Premises are leased for the term of thirty-five (35) years (the
“Initial Term”) commencing on the Commencement Date, and terminating at midnight
on the date the thirty-fifth (35th) anniversary of the Commencement Date occurs
(the “Termination Date”); provided, however that Lessee shall be granted five
(5) five-year renewal options (total of 25 years) exercisable at Lessee’s sole
option (each such option, a “Renewal Option,” and each such additional term, a
“Renewal Term”), commencing at the end of the Initial Term and any subsequent
Renewal Term (as applicable); provided, further, that Lessee shall provide
written notice of exercise to Lessor at least 6 months prior to the end of the
Initial Term or the expiring Renewal Term (as applicable). The Initial Term plus
any Renewal Term that is exercised shall constitute the “Term” of the Lease.


Section 3.1 and 3.2 of the Lease shall be amended and replaced with the
following:


3.1    Amount of Rent. Lessee agrees to pay Lessor rent for the use and
occupancy of the Premises in the amount of $235,000 per month (“Rent”)
commencing January 1, 2017 (the “Initial Rent Reset Date”). Rent shall be
payable monthly in advance on the first day of each month. If the Lease
terminates (due to expiration of the Term) on a day other than the last day of a
month, then the installments of Rent for such month or months shall be prorated,
based on the number of days in such month. On January 1, 2018, and on the one
year anniversary every year thereafter, Rent shall be increased by 1.5%, which
shall be the monthly rent amount for the following twelve (12) month period;
provided, that an inflation adjustment calculation shall be performed every five
years and Rent shall be adjusted to reflect inflation if the aggregate rate of
inflation for such five year period exceeds the 1.5% annual adjustment as
applied to that five year period, as described in greater detail in the
following provision.


3.2    Rent Inflation Adjustment Calculation. On January 1, 2022, the five year
anniversary of the Initial Rent Reset Date, Rent shall be adjusted based on the
aggregate rate of inflation (for the United States





--------------------------------------------------------------------------------





taken as a whole) that has occurred during the prior five year period since the
Initial Rent Reset Date, calculated using the U.S. inflation data published by
the United States Department of Labor, Bureau of Labor Statistics.


The monthly Rent amount in effect on the Initial Rent Reset Date shall be
multiplied by the aggregate inflation rate for the five-year period (from
January 1, 2017 to January 1, 2022) to determine the inflation adjusted monthly
rent amount. Such amount shall become the new monthly Rent amount, unless such
amount is less than the current monthly Rent amount that would be in effect
utilizing the 1.5% annual adjustment, described in this Section above (the
“Inflation Adjustment Calculation”).


Example:     Jan. 1, 2017 Rent: $235,000


Jan. 1, 2022 Rent using 1.5% annual adjustment = $253,161.75
    
2022 monthly Rent presuming 8% aggregate inflation from Jan. 1, 2017 to Jan. 1,
2022 = $253,800


New Rent as of Jan. 1, 2022 would reset at $253,800.


Such Inflation Adjustment Calculation shall be performed every five years during
the remainder of the Initial Term (e.g., on the fifth, tenth, fifteenth, and
twentieth anniversaries of the Initial Rent Reset Date) and at the start of each
Renewal Term if exercised; provided, that the Inflation Adjustment Calculation
shall utilize the inflation data for the five year period from the date of the
immediately preceding Inflation Adjustment Calculation to the date of the
current Inflation Adjustment Calculation. Lessor shall complete the Inflation
Adjustment Calculation and provide a copy of its calculation supporting its
determination of the new Rent amount at least thirty (30) days prior to the
effective date of such new Rent amount.


The following shall be added as Section 3.6 of the Lease:


3.6    Purchase Option. Lessee shall be granted an option to purchase the Land
at the capitalized value of the then current lease payments (the “Capitalized
Value”) exercisable at expiration of the Initial Term, and thereafter at the
expiration of any Renewal Term; provided, that Lessee shall provide notice of
exercise at least six (6) months prior to the expiration of the Initial Term or
the then current Renewal Term. The Capitalized Value shall be calculated by
multiplying the monthly Rent (at the time of exercise) by twelve (12) to arrive
at an annual rent amount. The annual rent amount will then be divided by ten
percent (10%). For example, assuming a $3 million annual rent amount, the land
would be valued at $30 million ($3,000,000/.1 = $30,000,000).


Section 12.2 of the Lease shall be amended and replaced with the following:


12.2    Lessee has Right to Sublet. Provided that (a) Lessee continues to be
responsible for fulfilling all of its covenants and conditions under this Lease
and (b) Lessee is not then in default under this Lease, Lessee shall have the
right to enter into subleases for any portion of the Premises without Lessor’s
review or consent.


Section 15.1 of the Lease shall be amended and replaced with the following:


15.1    Lessor’s Right of Entry and Inspection.
        
[Intentionally deleted].





--------------------------------------------------------------------------------







Modification of Lessee’s Redevelopment Rights:


In addition to the amendment and replacement of specific Lease Sections set
forth above, the Lessor and Lessee desire to clarify and amend Lessee’s rights
to redevelop the Premises. As such, notwithstanding any other provision in the
Lease to the Contrary, the Lessor and Lessee agree that from and after the date
of this Amendment that:


Lessee shall have plenary development rights with respect to the Premises during
the Term of the Lease, including the right to demolish some or all of the
existing Premises, salvage the existing Improvements, engage in a Major Work of
Construction, including a complete redevelopment of the Premises, and sublease
some or all of the Land to a third party for redevelopment of the Premises
(“Redevelopment Rights”), and Lessor shall not have any notice, consent, or
approval rights whatsoever with respect to Lessee’s exercise of its
Redevelopment Rights; provided, however, that Lessor shall have the right to
review the financial resources of any Sublessee (as defined below) on the terms
and conditions set forth below. Lessee shall have all right, title and interest
in any items salvaged from the Premises. All construction shall be at Lessee's
sole cost and expense and in accordance with all Laws including all applicable
zoning and building code requirements.


If Lessee exercises its Redevelopment Rights to demolish the Premises, salvage
the existing Improvements, to engage in a Major Work of Construction, or to
redevelop the Premises then Lessee shall in its sole discretion determine the
types of insurance policies and coverage amounts of such policies applicable to
the Premises, including Builder’s Risk and Course of Construction Insurance,
based upon the then current development status of the Premises and its business
operations. If such insurance policies differ from, or the coverage amounts are
less than, the insurance policies and coverage amounts set forth in Exhibit C,
then Lessee shall fully indemnify Lessor with respect to any monetary
liabilities incurred by Lessor that would have been insured under the insurance
requirements set forth in Exhibit C but were not so insured as of the date of
loss due Lessee’s exercise of its discretion to change such insurance policy
types or coverage amounts.


Lessee shall be permitted to sublet some or all of the existing Premises, or
sublease some or all of the Land, to a third party for purposes of redevelopment
of the Premises (a “Sublessee”), subject only to Lessor’s confirmation that such
Sublessee shall have sufficient financial resources to make future Rent
payments, taking into account Sublessee’s anticipated business operations,
including business operations after a redevelopment of the Premises if
applicable; provided, that the Lessor shall make such determination (using
established industry standards for appraising financial risk) within thirty (30)
days of receiving written notice from Lessee of the proposed sublease.


If the Lessee subleases the Land for a rental amount greater than the Rent owed
to Lessor under the lease, Lessee and Lessor shall split such excess amount with
Lessor and Lessee each receiving fifty percent thereof.


Conflicts and Lease Interpretation:


In the event of a conflict or ambiguity between the terms and conditions of this
Amendment and the Lease, the terms of this Amendment shall control. Except as
modified hereby, the Lease shall remain in full force and effect as written.




[Remainder of Page is Intentionally Blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have hereunto caused this Amendment to be duly
executed as of the date first above written.


 
 
LESSOR
 
 
 
 
 
NP LAND, LLC
 
 
A Nevada Limited liability company
 
 
 
 
 
By: /s/ William C. Wortman
 
 
Name: William C. Wortman
 
 
Title: Manager
 
 
 
 
 
 
 
 
LESSEE
 
 
 
 
 
NEVADA PLACE, LLC
 
 
A Nevada Limited liability company
 
 
 
 
 
By: /s/ Keith E. Smith
 
 
Name: Keith E. Smith
 
 
Title: Manager






